DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 8/2/21. These drawings are accepted.

Claim Interpretation
In light of Applicant’s originally-filed specification, at paragraph 31, the claim term “blob” has been interpreted to mean “a region of the spectrum in which all m/z samples are above a blob threshold”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "(b) selecting a candidate blob from said mass spectrum, said candidate blob being characterized by a plurality of species peaks that overlap to produce said candidate blob; (c) searching the candidate blob to find a plurality of blob peaks; (d) selecting a candidate blob peak from said plurality of blob peaks for characterization; (e) searching the candidate blob peak to find a side blob peak of the plurality of blob peaks that overlaps with the candidate blob peak; (f) approximating ... said candidate blob peak and ... said side blob peak, by generating a multi-species peak model ...  ; and (g) subtracting said first species peak and said second species peak from said candidate blob", in combination with the remaining claim elements as set forth in claim 1, and claims 2-20 depending therefrom.


Response to Arguments
Applicant’s arguments, see remarks, filed 8/2/21, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.  Regarding Applicant’s remarks bridging pages 12-13 of the reply, Examiner accepts Applicant’s explanation that there was no error, and this limitation reads as intended.
Applicant’s arguments, see remarks, filed 8/2/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 13 of the reply, Examiner agrees the amended claims improve the technology of processing mass spectrometry data and therefore integrate the abstract ideas into a practical application.
Applicant’s arguments, see remarks, filed 8/2/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 13-14 of the reply, Examiner agrees that the amendment overcomes the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowen et al. (2014/0329274) is cited for disclosing a “Spectral Pattern Isotope Fitter”, which allows for global fitting of many molecules simultaneously, deconvolution of spectra into multiple labeled populations and unlabeled species, and appropriate and constrained use of approximations".  Thus this invention separates a spectrum with large numbers of overlapping peaks into spectra of constituents and 
The other seven references all disclose analyzing spectra with multiple overlapping peaks by fitting with a multi-species model (generally sums of Gaussians, which corresponds to Applicant’s claimed “multi-species model” as interpreted in light of the original disclosure; see originally-filed specification, at paragraphs 74 and 80) and removing individually.  However, none of these disclose or render obvious the limitations quoted in the reasons for allowance, notably steps (b) – (e).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/GEOFFREY T EVANS/               Examiner, Art Unit 2852